Citation Nr: 1712587	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-40 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from July 1966 until August 1969.

This appeal arises before the Board of Veterans' Appeals (Board) from an October 2009 rating decision in which the Department of Veteran Affairs (VA) Cleveland, Ohio, Regional Office (RO) granted service connection and assigned a 50 percent rating for PTSD, effective May 27, 2009.

In February 2010, the RO assigned a temporary total evaluation for PTSD based on hospitalization of over 21 days, effective November 19, 2009, and continued the 50 percent rating thereafter, effective January 1, 2010.  Therefore, the Board's analysis for an increased rating for PTSD will not include the period of temporary total evaluation.

The Board notes that the Veteran filed a formal claim for a TDIU in September 2010.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of his claim for a higher initial rating for his service-connected PTSD.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as occupational and social impairment, with deficiencies in most areas, such as family relations, and other social interactions, due to such symptoms as suicidal ideation; near-continuous depression affecting his ability to function for days at a time; impaired judgment; disturbances of motivation and mood; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); hypervigilance; speech intermittently illogical, obscure or irrelevant; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has not manifested symptoms which result in total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERAN CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

In this case, the appeal arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103A notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016) to assist the Veteran.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, private medical records, VA examination report, the Veteran's statements and lay statements made by his family.

In fulfilling the duty to assist, in August 2009, a VA examination was afforded the Veteran in connection with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  After review of the Veteran's file, and personal assessment of the Veteran, a VA examiner determined that the Veteran has a diagnosis of PTSD that conforms to DSM-IV criteria and made findings as to the level of severity.  The examiner gave a detailed analysis of the bases for the opinion reached.  The examination has been found to be adequate.

The Board notes that the Veteran was afforded the opportunity for another examination in March 2016.  The Veteran did not attend this examination and no good cause was provided for missing the examination.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, the Board finds that the evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  Accordingly, the Board finds that VA's duty to assist in has been discharged.


II.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because a final decision was issued by the RO in February 2010, the Veteran's claim does not meet the provisions of this interim rule.  Therefore, the applicable DSM-IV criterion applies.  

One factor for consideration under DSM-IV is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF of 61 to 70 is reflects some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 50 percent.

The evidence of record shows that the Veteran has had symptoms of a psychiatric disorder since at least 2001.  In a January 2002 medical record, a psychiatric doctor concluded impressions of generalized anxiety disorder and major depressive disorder.  The doctor noted that the Veteran is alert and oriented, and dressed and groomed casually.  The doctor also noted that the Veteran's mood was good and his affect was reactive.  The examiner stated that the Veteran's speech is normal, nonpressured, and goal directed.  The examiner also stated that the Veteran denies both suicidal and homicidal ideations, and audio and visual hallucinations.  The examiner went on to state that the Veteran's insight and judgments are fair.

In an August 2004 medical record, the Veteran requested a consultation with a psychiatric doctor.  The doctor noted that the Veteran stated that he was "tired of living."  The doctor also noted that the Veteran was frustrated and said "it ain't no life."  The Veteran told the doctor that he had money problems, and that he felt that he was not getting any better physically.  The doctor concluded that the Veteran had severe depression.  The doctor noted that while the Veteran denied suicidal intent, he did have suicidal ideation.  The doctor recommended the Veteran be admitted to a treatment facility within 24 hours. 

In an October 2005 medical record, the Veteran reported sleeping somewhat less per night.  He also stated that he felt more tired in the morning and had less energy, interest and motivation throughout the day.  The Veteran reported being more irritable and depressed.  He went on to report that he had continued difficulty with being easily distracted and said his short-term memory is intact.  He denied suicidal ideation since August, saying that he has more to offer alive, particularly to his grandson, than dead.  He also denied hallucinations.  The psychiatric doctor reported that the Veteran was alert, casually but neatly dressed and groomed, pleasant, cooperative and made good eye contact.  He showed a normal range of animation and facial expression.  The doctor also stated that the Veteran's affect was depressed.  His speech was normal in rate, rhythm and production.  The Veteran was oriented, and no psychotic behavior was noted.  The doctor noted that the Veteran's thought process was goal-directed, and his insight and judgment were good.

In an August 2006 primary care medical record, the Veteran told the doctor that he had not worked in seven years.  He also stated that had been living in the same home as his former wife since they divorced in 1983, and she had now decided to kick him out. The doctor noted that the Veteran began to cry and said he had no place to go.  The doctor recommended a mental health consult, but the Veteran refused, stating that he was already having side effects from the medicines the psychiatrist was giving him.

In a January 2007 medical record, a counselor noted that the Veteran appeared in the office without an appointment for emergency consult.  The Veteran stated he had a pending court date related to a domestic disturbance.  The counselor noted that the Veteran appeared confused, or reported so, over the details of the court date and continued to be angry over the situation.  The counselor noted that the Veteran continued to jump from too many details on one area, then go into another diatribe about something else.  When the counselor tried to pinpoint details on the subject, he changed it.  The Veteran denied suicidal ideation.  The counselor noted that the Veteran was groomed, casually dressed, alert and oriented. The counselor also noted that the Veteran's speech pattern was rapid and forced.  The counselor noted circumstantiality in dialogue.  The counselor stated that the Veteran's affect was appropriate in lieu of his home environment and legal issues in life.

In March 2007 medical record, a psychiatric doctor stated that the Veteran was upset and tearful.  The Veteran discussed his strained family life and time in service.  The doctor stated that the Veteran relayed numerous incidents of horrendous casualties at the evac hospital, including one in which he received an award.  The doctor noted that the Veteran sobbed as he spoke of these incidents.  The Veteran went on to state that he used to work as a foreman for a construction company until he hurt his back, and that he wishes he could go back to work.  The doctor stated that when he asked the Veteran why he had not previously talked about his experiences in service, the Veteran replied that no one ever asked.  The doctor stated that the Veteran has intrusive memories of his experiences as a medic in Vietnam, has unresolved grief about his daughter's death, has had some suicidal thought but denied current suicidal or homicidal ideation and wanted to maintain his relationship with his grandson.

In an August 2007 medical record, the Veteran reported to the doctor that he was stable on his current medications.  The Veteran reported feeling better with depression and sleep.  He also informed the doctor that he had improvement in self-esteem, energy, and interest.  He denied crying spells, and suicidal and homicidal ideations.  The Veteran did complain of having nightmares from Vietnam.  He stated that he avoided watching news on Iraq.  He stated he didn't want to talk about it.  The Veteran denied symptoms of mania or psychosis. 

In a September 2007 medical record, a psychiatric doctor reported the Veteran's mental health progress.  The doctor noted that the Veteran was cleanly, casually dressed.  The Veteran explained his current living condition with his ex-wife.  The Veteran also mentioned that his pain medication was not working and he had used some extra. The doctor told him not to do this, and to go back to his primary care physician to discuss it.

In a September 2007 Social Security Administration disability benefits questionnaire, the Veteran presented information regarding his disability and its effect on his professional and social life.  The Veteran stated that he lives with his ex-wife and grandson.  He noted that he was able to fix his own meals and take care of his personal hygiene.  The Veteran stated he needs help or reminders to take his medicine when his type or dosage of medicine changes.  He indicated that he is able to perform some household chores. The Veteran stated that he takes public transportation due to financial hardship, but he noted that other people make him angry.  He also stated that his ex-wife handled the laundry and finances.  The Veteran stated that he needs encouragement to finish things.  He also reported feeling down and crying a lot.  In describing changes in his social activities, the Veteran stated that he can't get along with others, lost interest in them and that he had enough problems without hearing about theirs.  The Veteran reported that he used to get along pretty well with authority figures.  In reporting noticed unusual behavior or fears, the Veteran stated that he was afraid to help people because of what he might say or get in trouble.  In response to a question about how he handled stress, the Veteran replied, "not too good here lately."  He goes on to state that he cries a lot and feels down or in a gray area.

In May 2009, the Veteran completed a PTSD assessment.  The examiner noted that the Veteran frequently made reference to the intrusive memories of wounded soldiers and how disturbing it was to him.  The Veteran stated that his ex-wife has talked about how different he was when he came home from Vietnam; how the friendly, fun-loving guy was gone and this distant, cynical, heavy drinking man came home.  The Veteran felt detached and estranged from others and spent most of his time by himself.  He avoided thoughts, feelings, or conversations associated with the trauma.  He also had difficulty with concentration, sleep problems, irritability, and anger outbursts, and was easily startled.  The examiner noted that the Veteran's mood was very dysthymic, and his mood was depressed.  The examiner stated that the Veteran was tearful at various times during the session, and he has self-loathing.  The examiner further noted that, though the Veteran denied plans to hurt himself, he has said he does not care if he continues.  

In August 2009, the Veteran was afforded a compensation and pension VA examination.  The examiner found that Veteran was alert oriented x3 and cooperative.  The examiner noted that the Veteran's mood was anxious, and his affect was sad.  The examiner stated that the Veteran's thought process was coherent, but noted his speech to be circumstantial.  The examiner stated that the Veteran's memory seemed to be intact for both short-term and long-term events, but noted to be having some problem with concentration.  He stated that the Veteran endorsed feeling depressed and anxious, having problems with impulse control, and having problems with sleep.  The Veteran also endorsed suicidal thoughts on and off, having low frustration tolerance, and not liking to be around groups of people.

The VA examiner concluded that, based on the information provided, the Veteran met all diagnostic criteria for PTSD as per DSM-IV.  The Veteran had traumatic events happen during his service.  He has intrusive distressing recollections of the things that happened during his service, nightmares and flashbacks, avoidance of situations which bring back those flashbacks, feeling detached from others, restricted affect, problems with sleep, problems with concentration, being hypervigilant, and exaggerated startled response.  The examiner noted that the symptoms have been lasting for several years without any remission.  The examiner gave a GAF score of 45, noting that the GAF rating from a year ago was unknown.  The examiner went on to note that the Veteran had a history of alcohol abuse under sustained remission.  The examiner stated that it was more likely than not that the Veteran used alcohol as a self medication and stated that his PTSD symptoms required continuous medication management.

In a November 2009 medical record, a psychiatric doctor noted that the Veteran stated he'd been having a hard time lately and had been irritable.  The Veteran went on to state that he would have to move because his grandson was afraid of him.  The doctor noted that the Veteran felt very distant and cut off from other people.  The doctor also noted that the Veteran endorsed feeling mostly emotionally numb, except for angry outbursts. The doctor further noted that when a cap fell off a table in the room, the Veteran jumped.  The doctor noted that the Veteran described a physical altercation in 1971 caused by a flashback.  The Veteran stated that he was arrested and charged of inciting a riot and resisting arrest.

In a May 2010 medical record, the Veteran underwent a PTSD assessment.  The examiner noted that the Veteran had current psychosocial stressors and family issues.  The examiner assessed the Veteran with a GAF score of 50. 

In a November 2011 lay statement, the Veteran's ex-wife stated that the Veteran's mental state and physical state have slowly and steadily deteriorated over the years, and especially over the past three or four years.  She stated that the Veteran has debilitating episodes of depression in which he cannot function that can last days at a time.  She went on to state that the Veteran had become extremely agitated and confrontational on a daily basis and was like a ticking time bomb.  She also stated that she never knows what will trigger his spontaneous and erratic behavior.  The Veteran's ex-wife indicated that the Veteran is unable to handle stressful situations, even to the point of being convicted of domestic violence a few years prior.  She also indicated that the Veteran has difficulty interacting with anyone if things don't go smoothly.  She stated that he has been purposefully disconnected in phone conversations and asked to leave the premises.  She goes on to state that the Veteran has alienated most of the neighbors and extended family members because of his behavior.  She stated that he cannot comprehend the simplest things, and described him in a constant state of chaos with his financial affairs and affairs at home because of his memory loss and deteriorated thought process.  She further asserted that she and their grandson are always trying to undo the predicaments the Veteran gets himself into, a few of which have been quite serious.

A May 2012 medical record documents that the Veteran called about his medication, stating he had been out for two weeks. The writer noted that the Veteran alternated in the conversation between being angry and crying.  He expressed anger toward his family.  

An addendum to the May 2012 record indicates that the Veteran's ex-wife called the psychiatrist to express concern about how poorly the Veteran was doing.  The writer indicated that, while on the phone with a family member in Florida, the Veteran threatened to kill himself.  The Veteran's granddaughter informed his ex-wife, who called the police.  The Veteran was taken to the hospital and involuntarily committed.  The admitting diagnosis indicated NOS psychosis.

In a mid-June 2012 progress report following the Veteran's hospitalization, a psychiatric doctor noted that the Veteran was not aware of why he was hospitalized.  The doctor noted that although the Veteran felt depressed at the time, he appeared manic.  His mood was very irritable and he was using a lot of profanity.  The doctor went on to state that the Veteran was more coherent that he had been in the past.  The examiner stated that the Veteran was able to regulate his emotional response, noting that he got upset at one point, but was able to stop himself and calm down.

In a later June 2012 medical record, a psychiatric doctor noted that the Veteran was upset because the Department of Children's Services would be meeting with his family that day.  The Veteran indicated that a third party called Children's Services upon hearing him yell at his grandson.  

In a July 2012 medical record, the Veteran initiated a call to request a refill on medicine.  The writer noted that the Veteran discussed his grandchildren staying with friends because he put them down too much.  The writer also noted that the Veteran was concerned that his ex-wife would put him out of the home.  The writer stated that the Veteran said he was not taking his psychotropic medication.  In an addendum to this call note, the writer stated that the Veteran stood at risk for re-hospitalization.

In September 2012, the Veteran was given a mental status examination.  The examiner noted that the Veteran's speech rate was normal in rate and volume, and without loosening-of-associations or derailment.  The examiner stated that the Veteran's psychiatric condition had generally improved.  A GAF score of 60 was assessed.

In an October 2012 progress report, a nurse initiated a call to the Veteran because he had been depressed at his last visit.  He stated he had been feeling better, but also stated that he woke up and couldn't get back to sleep because of his thoughts.  He noted that he had been taking his medicine.  The Veteran talked about how isolated he was, saying that there isn't really conversation in his house.

After consideration of the lay and objective evidence of record, the Board finds that the assignment of a 70 percent initial rating is appropriate.  The evidence demonstrates that the Veteran has recurrent depression, feelings of isolation, recurrent suicidal ideation, impaired impulse control, difficulty adapting to stressful situations, hypervigilance, nightmares, and difficulty maintaining family relationships.  The Veteran also has a history of anger, violent outbursts and irritability.  These behaviors have resulted in several involuntary interventions from authoritative government agencies.  The VA examiner in August 2009 found that overall, the Veteran had chronic depression and anxiety, and described the Veteran's symptoms as moderate to severe.  

Notably, the assigned GAF scores of 45, 50, and 60, are consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive, and rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores of 45, 50, and 60, during which time he endorsed suicidal ideations, sleep impairment, hypervigilance, depression, isolation, anxiety, and irritability.  These GAF scores indicate a range of moderate to severe difficulty in social or occupational functioning.  The GAF scores are therefore consistent with the other evidence, which, for the reasons above, warrants an initial rating of 70 percent, but not higher.  Thus, based on the collective evidence of record, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

While several of the Veteran's symptoms are listed, the Board acknowledges that the Veteran's PTSD symptoms do not precisely mirror the symptoms enumerated for a 70 percent rating under Diagnostic Code 9411.  For example, there is no evidence in the record of obsessional rituals, neglect of personal hygiene, or spatial disorientation; however, the Board notes that the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App.436 (2002).

The Board notes that the evidence of record does not show total occupational and social impairment.  While it has been demonstrated that the Veteran has severe symptoms, those symptoms have not prevented the Veteran from maintaining certain relationships.  Moreover, the medical records reflect that the Veteran is able to maintain his hygiene and perform certain tasks, such as taking care of pets and co-parenting his grandchildren.  The Veteran has been able to attend therapy sessions to improve his symptoms.  Despite having problems relating to them at times, the Veteran has also been able to live with his ex-wife and grandchildren for many years.  The Veteran reported some activities he enjoys, such as fishing and camping.  Furthermore, the evidence has demonstrated that the Veteran does not suffer from disorientation to time or place or delusions or hallucinations.  Moreover, while the Veteran does have some memory loss, there is no evidence to suggest he suffers from memory loss so severe such that he cannot remember the names of close relatives or his own name.  Finally, while the Veteran intermittently had circumstantial thought processes or speech, there is no evidence that this rose to the level of gross impairment.

The Board recognizes that the Veteran has had an involuntary hospital admission; however, this one incident would not rise to the level of persistent danger to self or others.  Therefore, while the Veteran's PTSD has resulted in severe social and occupational impairment, as well as deficiencies in mood, the Board finds that the frequency, severity, and duration of these symptoms do not rise to the levels required for a rating in excess of 70 percent. 

In reaching this decision, the Board has considered the Veteran's lay statements and the supporting statements submitted on his behalf.  The Board notes that the Veteran and his family are competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 70 percent is warranted.

Accordingly, the Board finds that a 70 percent initial rating is warranted, but the evidence of record weighs against a finding of an initial rating in excess of 70 percent.  38 C.F.R. § 4.130.




III.  EXTRASCHEDULAR RATING

The Board has also considered whether the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected PTSD contemplates his subjective complaints of depression, anxiety, hypervigilance, irritability, violent outbursts, and suicidal ideation, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, and suicidal ideation, as well as functional impairment, these symptoms were not found to warrant the next higher rating of 100 percent.  Indeed, he continued to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness and household chores.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the higher 70 percent rating assigned in this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased initial rating of 70 percent, but no higher, for PTSD with depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to a TDIU.

In a September 2010 statement, the Veteran filed a formal claim for entitlement to a TDIU based on his service-connected PTSD.  In October 2011, proper VCAA notice was issued regarding this claim.

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Per this action, the Veteran is entitled to an initial rating of 70 percent for his PTSD.  Thus, the threshold disability percentage requirement under 38 C.F.R. § 4.16(a) is met.  As such, the remaining question is whether the Veteran's service-connected disability renders him unable to obtain and maintain substantially gainful employment, considering his education, experience and skills.

In this case, the evidence suggests that the Veteran may be prevented from maintaining substantially gainful employment due to his service-connected disabilities; however, because the Veteran also suffers from other non service-connected disabilities which may also prevent employment, it is not clear whether his functional limitations resulting from his service-connected disability are so severe as to prevent him from obtaining and maintaining substantially gainful employment.  As such, a remand is required to obtain an opinion that describes the functional limitations caused by the Veteran's service-connected PTSD.  

All ongoing VA treatment records, including any information pertaining to the Veteran's treatment for his PTSD, should be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  The RO/AMC should also obtain any and all private treatment records from any facility from which the Veteran has sought treatment.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA and private treatment records regarding the Veteran's PTSD from 2013 to the present and associate with the claims file.

2.  Then, obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected PTSD.  The examiner is asked to comment on the effect of this disability on the Veteran's ability to function in an occupational environment.  The examiner should consider the disability's impact on the Veteran's ability to do sedentary or manual labor.  In this regard, the examiner is asked to provide a full description of the effects of the PTSD upon the Veteran's ordinary activity.  If the VA examiner determines that another examination is necessary, schedule the Veteran for a VA examination with an appropriate expert.  

3.  Then, review all evidence received since the last prior adjudication and adjudicate the Veteran's TDIU claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


